 Case: 4:18-cv-02036-RLW Doc. #: 23 Filed: 07/08/19 Page: 1 of 1 PageID #: 163




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

NICOLE CHILDRESS,                                   )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )       No. 4:18CV2036 RLW
                                                    )
CREDIT CONTROL SERVICE, INC.,                       )
                                                    )
               Defendant.                           )

                                    ORDER OF DISMISSAL

       Pursuant to the Joint Stipulation for Dismissal filed by the parties (ECF No. 22),

       IT IS HEREBY ORDERED that this case is DISMISSED with prejudice, each party to

bear its own attorneys' fees and costs.

Dated this 8th day of July, 2019.




                                                    ~~/.Jti!o
                                                    RONNIE L. WHITE
                                                    UNITED STATES DISTRICT JUDGE
